Citation Nr: 0204742	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-12 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an acquired bilateral eye disability to 
include diabetic retinopathy with macular edema, cataracts, 
and vision loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1971.  The veteran served in Vietnam.

By a June 1998 RO decision, the veteran's claims of service 
connection for heart and kidney disabilities, diabetes 
mellitus, and an acquired bilateral eye disability to include 
diabetic retinopathy, cataracts, and vision loss were denied.  
Thereafter, the veteran appealed to the Board of Veterans' 
Appeals (Board).  By a November 1999 decision, the veteran's 
claims were again denied.  The veteran then appealed to 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2001 Order, the Court vacated the Board's 
November 1999 decision and remanded the matter back to the 
Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  Diabetes mellitus has been diagnosed.


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred in 
Vietnam service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1962 to September 
1971.  (There is no evidence that he had combat service.)  He 
did serve in Vietnam.

At an August 1990 Naval Reserve physical examination for 
reenlistment, blood sugar was positive at 318 mg/dl.

VA medical records, dated in 1997, show treatment for 
diabetes mellitus and show that the veteran had a history of 
nephrotic syndrome and chronic renal failure.  

A June 1997 VA treatment record states that the veteran had a 
history of insulin-dependent diabetes mellitus with a 
background of diabetic neuropathy.  

The veteran underwent a VA eye examination in April 1998.  
The veteran reported he had poor visual acuity secondary to 
diabetes.  Following an examination, the diagnoses included 
refractive error, early cataracts, and severe 
nonproliferative diabetic retinopathy in both eyes with 
clinically significant macular edema in both eyes. 

VA medical records, dated in September and October 1997, show 
treatment for diabetes.


II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the June 1998 rating decision and 
of the reasons and bases for the denial of his claims.  The 
Board concludes that the discussions in the rating decision, 
statement of the case (issued in July 1998), and a 
supplemental statement of the case (issued in December 1998) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran's service and VA medical records have been obtained.  
The veteran has been afforded VA examinations.  38 C.F.R. 
§ 3.326 (2001).  In sum, VA has done everything reasonably 
possible to assist the veteran, and the evidence on file is 
adequate to evaluate his claim of service connection.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for diabetes mellitus may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  During the appeal period, a law was 
amended.  Diabetes mellitus is now recognized as associated 
with herbicide exposure.  In view of the fact that this law 
now provides for a grant of the benefit sought, the veteran 
is not prejudiced by consideration of the new law and a 
decision that is favorable to him. 

38 U.S.C.A. § 1116.  Presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam [NOTE: Change effective Dec. 27, 
2001]

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title-- 
	(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and 
	(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent, shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service. 
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following: 
	(A) Non-Hodgkin's lymphoma becoming manifest to a degree 
of disability of 10 percent or more. 
	(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma. 
	(C) Chloracne or another acneform disease consistent 
with chloracne becoming manifest to a degree of disability of 
10 percent or more within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975. 
	(D) Hodgkin's disease becoming manifest to a degree of 
disability of 10 percent or more. 
	(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. 
	(F) Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) becoming manifest to a degree of 
disability of 10 percent or more [NOTE: Change is effective 
January 1, 2002] 
	(G) Multiple myeloma becoming manifest to a degree of 
disability of 10 percent or more. 
	(H) Diabetes Mellitus (Type 2). [NOTE: Change is 
effective Dec. 27, 2001] 
	(3) For purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. [NOTE: Change is effective 
Dec. 27, 2001]

Diabetes Mellitus

The record establishes that the appellant was hit by a 
vehicle while in Vietnam.  Therefore, although the appellant 
was in the Navy, the Board accepts Vietnam service.  The 
record also establishes that diabetes mellitus has been 
diagnosed.  Based on the veteran's type of service, exposure 
to herbicide is accepted and diabetes mellitus is presumed to 
have been incurred in service.  


ORDER

Service connection for diabetes mellitus is granted.


REMAND

In view of the fact that service connection has been granted 
for diabetes mellitus, the RO must have an opportunity to 
implement the grant and determine whether there is a 
relationship between any eye disability, kidney disability 
and cardiovascular disability and the service-connected 
diabetes mellitus.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

